968 F.2d 1216
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Lee RILEY, Plaintiff-Appellant,v.Chris DANIELS, Defendant-Appellee.
No. 91-2409.
United States Court of Appeals, Sixth Circuit.
June 26, 1992.

Before MILBURN and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Jimmie Lee Riley requests counsel in his appellate brief and appeals the district court's judgment granting the defendant's motion for summary judgment in this 42 U.S.C. § 1983 prisoner civil rights case.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
This case is back before this court after remand of the initial judgment to the district court.   Riley originally claimed that Daniels deprived him of his constitutional right to render legal assistance to another inmate and wrongfully transferred him to another prison in retaliation for filing a grievance against the defendant.   This court affirmed the dismissal of the case as to the due process claim, but remanded for development of the record regarding the retaliatory transfer issue.


3
Upon remand, the district court granted summary judgment for the defendant, deciding that Riley did not show that the actual motivating factor for his transfer was retaliation and that but for the alleged reason, he would not have been transferred.   See McDonald v. Hall, 610 F.2d 16, 18-19 (1st Cir.1979).   Riley raises the same argument on appeal.   He has also requested that the appellee be ordered to include additional documents in the joint appendix.


4
As an initial matter, the record on appeal is sufficient for the court to fully review this case.   Thus, we deny the request for an order to include additional documents in the joint appendix.


5
Upon consideration, we affirm the district court's judgment for the reasons stated in the October 3, 1991, Magistrate Judge's Report and Recommendation as adopted by the district court in its December 2, 1991, judgment.   The motion for counsel is denied.   Rule 9(b)(3), Rules of the Sixth Circuit.